TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00201-CV


William Prosser, Appellant

v.

Public Employees Credit Union, Appellee




FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-10-005471, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant's brief was due in this Court on July 25, 2011, and is overdue.  If an appellant
fails to file a brief, this Court may dismiss the appeal for want of prosecution unless the appellant
reasonably explains the failure and appellee is not significantly injured by that failure.  See Tex. R. App.
P. 38.8(a)(1).  On August 30, 2011, we sent notice to appellant that his brief was overdue and that the
appeal may be dismissed for want of prosecution if appellant did not submit a proper motion to this
Court on or before September 9, 2011.  To date, no brief or motion for extension of time has been filed.
Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).

						____________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed for Want of Prosecution
Filed:   November 4, 2011